 


109 HR 1294 IH: Customs Business Fairness Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1294 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Brown of South Carolina introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 11, United States Code, to establish a priority for the payment of claims for duties paid to the United States by licensed customs brokers and sureties on behalf of a debtor. 
 
 
1.Short titleThis Act may be cited as the Customs Business Fairness Act of 2005. 
2.AmendmentSection 507(a) of title 11, United States Code, is amended by adding at the end the following: 
 
(10)Tenth, allowed unsecured claims of customs brokers (as defined in section 641 of the Tariff Act of 1930) and sureties (as provided in section 623 of the Tariff Act of 1930) for duties, taxes, or other charges paid to the Bureau of Customs and Border Protection of the Department of Homeland Security on behalf of the debtor arising out of the importation of merchandise entered for consumption within one year before the date of the filing of the petition.. 
3.Effective date; application of amendment 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentThe amendment made by this Act shall apply only with respect to cases commenced under title 11, United States Code, on or after the date of the enactment of this Act. 
 
